MR. JUSTICE SANNER
delivered tbe opinion of tbe court.
The plaintiffs, trading copartners engaged in the retail meat business at Gildford, this state, drew a check upon the defendant bank for $13.65 payable to the order of the Booth Fisheries Company of St. Paul. The payee, in due course of business, caused the check to be presented to the defendant bank for payment. The bank refused payment for that it did not have sufficient funds belonging to the plaintiffs to pay the check and caused the cheek to be protested and returned. The plaintiffs had ample funds with the bank to meet the check, and the dishonor and protest were due to a mistake of the bank in crediting a previous deposit by the plaintiffs to the wrong person. Being advised of its mistake, the bank notified the payee, caused the check to be sent back, and paid it with the costs of -protest. Upon these facts, the plaintiffs claiming damages in the sum of $1,000, the cause was presented to a jury, who awarded the plaintiffs $500. The sufficiency of the evidence to justify this verdict, and some procedural rulings, are presented for review.
The cause of action accrued in March, 1913, and at that time [1] the liability of a bank for the wrongful dishonor of a customer’s check was not limited, as it is now, to the damages actually proved; but, in the case of a trading customer, substantial damages, temperately measured, were to be presumed. (5 R. O. L. 548 et seq., and cases cited.) The respondent stood upon this presumption, showing no malice and presenting no evidence of tangible loss. In these circumstances it cannot be said that the jurors did not exercise their best judgment in fixing the award, bereft, as they were, of the ordinary measures of *124evaluation; and if their best judgment was exercised, then their' verdict was not the result of passion and prejudice so as to warrant a new trial. But while this is so, we think the verdict [2] is excessive, measured by any applicable standards which may .be suggested in matters of this kind. The plaintiffs were entitled to vindicate themselves from the possible imputation upon their solvency and good faith, and to be reimbursed for the cost of their effort in that behalf, but no more; and for this the sum of $200 should suffice.
The procedural rulings assigned present no ground for reversal.
The order denying a new trial is affirmed, but the cause is remanded to the district court, with directions to modify the judgment so as to award plaintiffs the sum of $200 as' damages, with their costs, and as so modified to stand affirmed. Each party will pay his own costs upon these appeals.

Modified and affirmed.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.